Citation Nr: 9923561	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-15 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of fracture of the right wrist.  


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1994 until 
December 1996.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of July 1998 from the Cleveland, Ohio Regional 
Office (RO) which granted service connection for residuals of 
fracture of the right wrist, and assigned a 10 percent 
evaluation, effective from March 12, 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for an increased evaluation for residuals of 
fracture of the right (major) wrist is plausible.  

3.  The residuals of fracture of the right (major) wrist are 
manifested by tenderness, swelling and pain on use, including 
lifting and repetitive movement, comparable to no more than 
favorable ankylosis of the wrist .  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for residuals of 
fracture of the right (major) wrist have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40. 4.45, 4.71a, Diagnostic Code 5215 (1998); 
DeLuca v. Brown, 8 Vet.App. 202 (1995).


REASONS AND BASES

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim. 
38 U.S.C.A. § 5107(a).  The veteran has been afforded a VA 
examination and opportunity for a personal hearing.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The record reflects that the July 1998 rating decision 
appealed was the initial rating granting service connection 
for the veteran's residuals of fracture of the right wrist.  
When assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.  

The veteran asserts that the symptoms associated with his 
service-connected residuals of right wrist fracture are more 
severely disabling than reflected by the currently assigned 
disability evaluation.  

The service medical records show that the appellant underwent 
two operations of the right wrist with extensive follow-up in 
this regard during service.  Upon most recent VA examination 
in May 1998, it was noted that he was right handed, and had 
limitation of motion, as well as pain, tenderness and 
swelling of that wrist.  It was reported that the pain was 
aggravated on use, including lifting, and repetitive motions.  
The veteran indicated he had recently quit a job as a jewelry 
polisher after eight months because the repetitive motion 
required caused pain in his right wrist.

On clinical examination, it was observed that the veteran had 
a scar extending from the dorsum of the hand onto the dorsum 
of the right wrist.  The scar was well healed, superficial 
and nontender.  There was palpable tenderness in the dorsum 
of the wrist.  There was slight swelling noted on the dorsum 
of the hand and wrist when compared to the left side.  Range 
of right wrist motion was flexion of 50 degrees, and 
extension of 40 degrees.  The radial deviation was 10 
degrees, and ulnar deviation was 30 degrees.  The veteran had 
pain on movement.  X-ray examination was productive of an 
impression of postoperative changes of the right wrist with 
evidence of surgical removal of the lunate, triquetrun and 
pisiform of the right wrist.  

When dorsiflexion of the wrist is limited to less than 15 
degrees or when palmar flexion is limited in line with the 
forearm, a maximum 10 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (1998).    

If there is favorable ankylosis between 20 degrees and 30 
degrees of dorsiflexion of the wrist of the major extremity, 
a 30 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (1998).    

In evaluating disability ratings of the musculoskeletal 
system, functional loss must be considered.  "The functional 
loss...may be due to pain, supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion and a part which becomes painful on use 
must be regarded as seriously disabled."  38 C.F.R. § 4.40 
(1998).  If the disability involves a joint, consideration 
must be given to whether there is less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45 (1998).  In 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a rating determination under a diagnostic code which provides 
for a rating solely on the basis of loss of range of motion, 
should be portrayed "in terms of the degree of additional 
range-of- motion loss due to pain on use or during flare-
ups." 

Diagnostic Codes 5214 and 5215 provide for a rating solely on 
the basis of loss of range of motion.  The veteran is 
currently in receipt of the maximum schedular evaluation 
assignable under Diagnostic Code 5214.  However, higher 
evaluations are for assignment, where warranted based on 
limitation of motion, under Diagnostic Code 5215.  There has 
been clinical demonstration of increased pain on use, 
including during lifting and repetitive movement.  Such 
additional functional impairment is for consideration.  In 
view of the applicable provisions of Part 4, and DeLuca, 
referenced above, the Board finds that the current functional 
impairment manifested due to the disability at issue more 
nearly approximates the criteria for a 30 percent rating for 
unfavorable ankylosis, pursuant to Diagnostic Code 5215.  As 
the veteran retains use and movement of the right wrist, it 
has not been shown that the functional impairment is more 
comparable to unfavorable ankylosis so as to warrant a higher 
evaluation.  Further, there has been no demonstration of 
nonunion or impairment of the radius or ulna so as to warrant 
a higher evaluation under Diagnostic Code 5210, 5211 or 5212, 
nor bone fusion as contemplated under Diagnostic Code 5213.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  The current 30 percent evaluation awarded 
in this decision contemplates the industrial impairment noted 
due to the disability at issue for activity requiring 
repetitive movement of the right wrist.  

ORDER


An increased 30 percent rating for residuals of a right wrist 
fracture is granted, subject to applicable law governing the 
award of monetary benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 




